Title: Thomas Barclay to the American Commissioners, 13 July 1787
From: Barclay, Thomas
To: American Commissioners



Gentlemen
L’Orient 13th. July 1787

I do myself the Honor to inclose you two Books of 82 Pages containing all my Accounts respecting my Mission to Morocco, by which you will see that the amount of the Expences attending the Negociation Including the Presents and all the Travelling Charges of Mr. Franks and myself amount to 95,179.10 which Sum I shall place to the Debit of the United States. The particulars of the Purchases made, and of the Appropriation of all the Presents, together with an Account of the Articles remaining on Hand make a part of these Accounts, and I do not know that any thing whatever is left unexplained, when I have told you that my reason for leaving the Lawns and Cambricks in the Hands of Mr. Champion of this place for Sale, was because the Farmers General wou’d not permit me to carry them out of the Town by Land. Mr. Champion Died suddently in April last, and at present nothing is done or can be done in his Affairs, which are all sealed up by the Judges, and are  likely to remain so some time. I shall direct the Account of the Goods to be lodged in the Hands of Mr. Loreilhe here in order that he may claim them.
I annex an account of Bills drawn on Mr. Adams amounting to £4645. Sterg., one Hundred pounds of which in favor of Mr. Grand, he writes to me, was never sent forward for acceptance, in which case, I have promised to account with him for it, and then the Amount will be £4545. Stg. which, supposing the Exchange to be on an average 24 Livres the pound Sterling clear of Negociating fees in Paris the sum will be in Livres 109,080, so that upon this Account I shall remain Indebted to the United States, (untill I make a settlement with them, and untill I know what I am to charge for my Voyage) 13901₶ 10s. I have also some suspicion that I must have drawn a Bill not included in this Account, but I am not certain, as most of my Papers are at St. Germains. Mr. Adams will be so kind as to procure from the Banker, who paid the Draughts, an account of the particulars, and transmit it to me under Cover to Mr. Jay at New York, assuring himself that a final settlement shall be made to the intire satisfaction of Congress, and to that of you, Gentlemen.
The necessity I am under of hastening out to America shou’d not have prevented my waiting on Mr. Adams in London for his commands, had not Mr. Jefferson given me a full dispensation on that Head, and therefore I know Mr. Adams will excuse me.
Before I take leave, permit me to thank you both for the many marks of Esteem, and attention with which you have honor’d me, and to request most earnestly a continuance of that regard, which I sincerely assure you is very presious to Gentlemen Your most obt. and obliged Servant,

Thos. Barclay


P.S. The precise Exchange of the Bills cannot be adjusted, untill I receive Mr. Grand’s accounts.

